Citation Nr: 0201267	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  99-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depression, secondary to the appellant's 
service-connected headache disorder.  

2.  Entitlement to an increased rating for residuals of a 
cholecystectomy with dyspepsia secondary to active ulcer 
disease with dyspepsia, currently rated 10 percent disabling.  

3.  Entitlement to a compensable rating for right shoulder 
impingement syndrome.  

4.  Entitlement to a compensable rating for left shoulder 
impingement syndrome.  

5.  Entitlement to a compensable rating for hemorrhoids.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1991 
to November 1996.  His appeal came before the Board of 
Veterans' Appeals (Board) from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO), and it was remanded by the 
Board in December 2000 in order to permit additional 
development.  

A June 1997 rating decision granted a 10 percent rating for 
headaches, but listed the rating on the last page as being 30 
percent.  A January 1998 rating decision proposed reduction 
of the rating for the appellant's headaches from 30 percent 
to noncompensable, effective May 1, 1998, because he failed 
to report for a scheduled examination.  A June 1998 rating 
decision continued the noncompensable rating, based on 
findings from a May 26, 1998, VA examination.  The appellant 
filed a Notice of Disagreement (NOD) in July 1998 as to the 
reduction from a 30 percent rating to a noncompensable rating 
for his service-connected headache disorder.  A July 1998 
rating decision determined that there had been clear and 
unmistakable error in the June 1997 rating decision in 
listing the rating awarded for headaches as 30 percent rather 
than 10 percent; however, the noncompensable rating awarded 
since May 1, 1998, was not changed.  A subsequent February 
1999 rating decision awarded a 10 percent rating for 
headaches, from May 1, 1998, (effectively restoring the 
initial 10 percent rating from the date of reduction).  In a 
May 1999 statement, the appellant stated that he was 
withdrawing his claim as to the propriety of the reduction by 
the January 1998 rating decision.  Therefore, the Board no 
longer has jurisdiction of that issue.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In a May 2001 statement (VA Form 21-4138), the appellant 
raised the issues of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a back disorder and entitlement to service 
connection for right and left toe disabilities.  These issues 
were denied by an August 2001 rating decision, but the 
appellant has not filed an NOD regarding them, so they are 
not for appellate consideration.  

FINDINGS OF FACT

1.  The appellant is service connected for a headache 
disorder.  

2.  The appellant's adjustment disorder with depression was 
initially manifested after service and is not shown to be 
causally or etiologically related to his headache disorder.  

3.  The appellant's residuals of a cholecystectomy with 
dyspepsia secondary to active ulcer disease are productive of 
continuous moderate manifestations, without evidence of 
anemia, weight loss, or at least four incapacitating episodes 
of gastrointestinal disability per year.  

4.  The appellant has good range of motion in his right 
shoulder, without evidence of paralysis, but has slight 
functional impairment associated with the right shoulder 
impingement.  

5.  The appellant has good range of motion in his left 
shoulder, without evidence of paralysis, but has slight 
functional impairment associated with the left shoulder 
impingement.  

6.  The appellant has mild to moderate hemorrhoids which are 
not shown to be large or thrombosed, irreducible, and 
manifested with excessive redundant tissue indicating 
frequent recurrence; or to be manifested by persistent 
bleeding and secondary anemia, or fissures.  


CONCLUSIONS OF LAW

1.  An adjustment disorder with depression is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).  

2.  A rating of 20 percent for residuals of a cholecystectomy 
with dyspepsia secondary to active ulcer disease is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R.  Part 4, Diagnostic Codes 7305, 7318 (2001).  

3.  A rating of 10 percent for right shoulder impingement 
syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § Part 4, Diagnostic Code 8510 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

4.  A rating of 10 percent for left shoulder impingement 
syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § Part 4, Diagnostic Code 8510 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ Part 4, Diagnostic Code 7336 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the June 1999 
Statement of the Case and the August 2001 Supplemental 
Statement of the Case informed him of what evidence was 
needed to demonstrate that he had a psychiatric disorder that 
was related to a service-connected disability and that his 
residuals of a cholecystectomy, right shoulder impingement 
syndrome, left shoulder impingement syndrome, and hemorrhoid 
disorder each warranted a higher rating, and he was provided 
ample opportunity and time to submit evidence.  The RO also 
sent the appellant notification in February 2001 and June 
2001 about the VCAA, which informed him of what evidence was 
necessary in order for VA to grant his claims.  The Board 
notes that the appellant did not elect to present testimony 
at a personal hearing.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

I.  An Adjustment Disorder with Depression

The appellant asserts that he has an adjustment disorder with 
depression that developed as a result of his service-
connected headache disorder.  He argues that a January 1999 
VA psychiatric examination was inadequate under 38 C.F.R. 
§ 4.70.  

In addressing the appellant's contention that the January 
1999 psychiatric examination was inadequate, the Board notes 
that the provisions of 38 C.F.R. § 4.70 state that "[I]f the 
report of examination is inadequate as a basis for the 
required consideration of service connection and evaluation, 
the rating agency may request a supplementary report from the 
examiner giving further details as to the limitations of the 
disabled person's ordinary activity imposed by the disease, 
injury, or residual condition, the prognosis for return to, 
or continuance of, useful work. When the best interests of 
the service will be advanced by personal conference with the 
examiner, such conference may be arranged through channels."  
However, the evidence does not suggest that the examination 
was inadequate, and the appellant has offered no evidence to 
support his allegation.  Therefore, the Board does not find 
the January 1999 VA psychiatric examination inadequate for 
determining the etiology of the appellant's adjustment 
disorder with depression.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records are devoid of any complaint, finding, 
or treatment of any psychiatric problem.  The initial 
manifestation of a psychiatric problem was subsequent to the 
appellant's separation from service.  The Board notes that 
the appellant does not contend that his adjustment disorder 
and depression began in service and the evidence doesn't show 
otherwise .  Therefore, the Board has determined that service 
connection for his adjustment disorder with depression is not 
warranted on a direct basis.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The physician who performed the January 1999 VA psychiatric 
examination determined that the appellant had an adjustment 
disorder with a depressed mood, but he opined that there was 
no clear relationship between the appellant's psychiatric 
symptoms and his headaches.  The examiner noted that the 
appellant claimed that he felt depressed some of the time, 
mostly because of money problems, and that he gave a history 
of depression associated with life circumstances.  

As the appellant has not offered any competent medical 
evidence of an etiological relationship between his service-
connected headache disorder and his adjustment disorder, and 
a VA psychiatrist has opined that there is no clear 
relationship between the two conditions, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim that his adjustment disorder with depression is related 
to a service-connected disability.  

II.  Residuals of a Cholecystectomy with Dyspepsia 
Secondary to Active Ulcer Disease

The appellant claims that his service-connected residuals of 
a cholecystectomy warrant a disability rating in excess of 10 
percent.  In his June 1999 NOD, he indicated that over the 
past six months he had experienced a minimum of 10 bowel 
movements per day, which would increase when he was upset to 
between 13 and 15 per day, with accompanying severe 
epigastric pains.  In his August 1999 Substantive Appeal 
(VA Form 9), he reported that hard stools were accompanied by 
blood, that his rectum itched, and that he received relief 
with anal suppositories and a soft-type diet.  

Service medical records show that the appellant underwent a 
laparoscopic cholecystectomy in November 1992.  He was 
subsequently treated on several occasions during service for 
vomiting, nausea, and abdominal pain.  

The appellant complained of increased gas, manifested by 
belching and flatulence at a January 1997 VA medical 
examination.  It was reported that there was no history of 
indigestion or heartburn but that there was a history of 
ulcers diagnosed in high school.  Physical examination 
revealed that the abdomen was without organomegaly or masses.  
There was tenderness to the right and above the umbilicus, 
without rebound tenderness.  Bowel sounds were normoactive.  
The diagnosis was dyspepsia of unknown etiology.  

An upper gastrointestinal series performed in January 1999 
revealed findings that were considered consistent with 
hypertrophic gastritis and duodenitis, with a small acute 
ulcer noted in the proximal body of the stomach.  

At a January 1999 VA skin examination, the appellant 
described his primary gastrointestinal symptoms as being post 
meals and consisting of post prandial fullness with increased 
belching and a feeling of possibly needing to vomit although 
never doing so.  He reported that treatment consisted of 
small bland meals and Tums as needed, and he indicated that 
the frequency and intensity of his symptoms had increased 
since his last examination.  The diagnosis was dyspepsia 
secondary to active ulcer disease.  The examiner opined that 
the appellant's headache medications were a contributing 
factor to the increased symptoms of upper gastrointestinal 
irritation, and that the nausea was definitely associated 
with headaches.  

At an April 2001 VA examination of the stomach and duodenum, 
the appellant stated that he had been diagnosed with peptic 
ulcer disease in 1991, at the same time he had undergone his 
cholecystectomy.  His complaints included the following: 
increased gas, both flatus and belching; biweekly problems 
with burning, right upper quadrant pain, acid reflux (some 
regurgitation on reclining), and diarrhea (involving loose 
bowel movement within 10 minutes of eating), which usually 
started around midday, sometimes lasted until night, and 
tended to be worse with certain foods such as spaghetti, and 
hot spicy food; and occasional nausea and vomiting (maybe 
once every couple of weeks).  He stated that he had not noted 
any blood in his stools, although some had been dark.  His 
medications included Zantac, 150 mg twice a day, along with 
Tums or Maalox to alleviate reflux.  He reported that his 
appetite was good, that he tried to eat a bland diet, that he 
had been trying to decrease the size of his meals, and that 
his weight had been stable- between 250 and 260 pounds.  
Physical examination revealed that the appellant was well 
developed and well nourished, stood six feet tall, and 
weighed 258 pounds.  The abdomen was slightly obese without 
apparent organomegaly or masses, and there was mild 
tenderness to the right of the umbilicus and in both lower 
quadrants.  There was no rebound tenderness, and bowel sounds 
were normoactive.  The diagnosis was peptic ulcer disease 
with mild gastroesophageal reflux disease, gastritis, and 
duodenitis, and no anemia.  An upper gastrointestinal series 
performed in conjunction with the April 2001 examination 
revealed hypertrophic gastritis and duodenitis, with no 
distinct acute ulcer noted.  

Service connection was granted for residuals of a 
cholecystectomy with dyspepsia by a June 1997 rating 
decision, and a 10 percent rating was assigned under 
Diagnostic Code 7318 from November 26, 1996.  A February 1999 
rating decision granted service connection for active ulcer 
disease, secondary to headaches, and included that disorder 
as part of the appellant's gastrointestinal disability 
(status post cholecystectomy), without increasing the rating 
assigned therefor.  

In evaluating residuals of gall bladder removal, severe 
symptoms are assigned a 30 percent rating, while mild 
symptoms are assigned a 10 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318.  Because the clinical findings 
and diagnosis from the most recent examination in April 2001 
demonstrates mild rather than severe symptoms associated with 
the appellant's gastrointestinal disability, the Board is 
unable to identify a basis to grant a higher rating for 
residuals of a cholecystectomy under Diagnostic Code 7318.  

The Board has also considered whether the appellant's 
cholecystectomy residuals may be assigned a higher rating due 
to the associated ulcer disease.  Under Diagnostic Code 7305, 
when duodenal ulcer disease is productive of severe 
disability; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent evaluation is 
assigned.  If disability is moderately severe, meaning less 
than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, a 40 percent evaluation is assigned.  Moderate 
disability, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, is assigned a 20 percent 
evaluation.  For mild disability, with recurring symptoms 
once or twice yearly, a 10 percent evaluation is assigned.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that the clinical 
findings indicate that the ulcer condition associated with 
the appellant's gastrointestinal symptomatology more nearly 
approximates evidence of continuous moderate manifestations.  
Therefore, applying the provisions of 38 C.F.R. § 4.7, the 
Board finds that a 20 percent rating is warranted for his 
residuals of a cholecystectomy.  However, because the 
evidence does not show that he experiences anemia and weight 
loss, or has at least four incapacitating episodes of 
gastrointestinal disability per year, averaging 10 days or 
more in duration, a rating greater than 20 percent is not 
warranted for the residuals of a cholecystectomy with 
dyspepsia secondary to active ulcer disease under Diagnostic 
Code 7305.  

The Board notes that an April 1999 rating decision granted 
service connection for a residual tender scar associated with 
the cholecystectomy and assigned a 10 percent rating under 
Diagnostic Code 7804 from December 28, 1998.  At an April 
2001 VA examination of the rectum and anus, the appellant 
described three scars from his laparoscopic surgery for 
gallbladder removal, with two in the superior right quadrant 
of the abdomen and one just below the umbilicus that more 
often had some tenderness that might last for two or three 
days and could recur approximately once a week or so.  While 
the appellant has not indicated that he seeks an increased 
rating for his residual scar, the Board notes that the scar 
disability is currently assigned the maximum rating of 10 
percent for a tender and painful scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

III.  Right Shoulder Impingement Syndrome

The appellant claims that his right shoulder impingement 
syndrome is more severely disabling than currently evaluated, 
thereby warranting a compensable rating.  In his August 1999 
Substantive Appeal, he reported that the only reason he 
didn't experience severe and constant pain in his shoulders 
was because of the activities he would do to prevent such 
problems, that strenuous pushing and pulling, such as using a 
lawn mower, caused pain in the shoulders, that attempts to 
raise his arms created problems, that comfortable sleep was 
not possible due to pain experienced on lying on either side 
or using either arm as a cushion, ant that the inability to 
lift more or to do repetitious work using the hands had 
prevented job opportunities (he was working in hospital 
administration).  

Service medical records show that the appellant was treated 
for a tender right shoulder in July 1994, which was diagnosed 
as bursitis.  A five year history of recurrent pain in the 
right shoulder was noted in November 1995.  In the Fall of 
1996, the appellant was treated for a right shoulder injury 
sustained while playing football.  

At a February 1997 VA spine examination, the appellant 
complained of aching pain in his right deltoid area and an 
inability to sleep on his right shoulder.  There was no 
evidence of muscular atrophy/deformity, crepitations, or 
weakness.  Range of motion in the shoulder was normal.  
Tenderness was noted over the greater tuberosity anterior 
laterally.  X-rays in external and internal rotation showed 
no abnormalities.  The diagnosis was right shoulder 
impingement syndrome.  

The appellant underwent a VA joints examination in January 
1999, at which time he complained of pain, tingling, and 
numbness in both hands when sleeping with his arms extended 
or elevated.  He reported occasion right shoulder pain in the 
mornings and an inability to lean on the either arm for a 
prolonged period while sitting.  He denied constant numbness 
except when lying down or leaning of either arm.  Range of 
motion testing for the right shoulder revealed that, 
actively, abduction was to 175 degrees, flexion was to 170 
degrees, and extension was to 25 degrees, and that, 
passively, abduction and flexion were both 180 degrees, while 
extension was to 35 degrees, without any discomfort.  No 
crepitus was heard or felt during passive range of motion.  
External rotation was to 85 degrees, and internal rotation, 
which was somewhat uncomfortable, was to 80 degrees.  There 
was no muscle atrophy.  Sensory function was within normal 
limits.  Deep tendon reflexes were 2+.  There was mild 
tenderness in the acromioclavicular joint and subdeltoid 
areas on palpation, without tenderness in the greater 
tuberosity of the shoulder.  He had no difficulty donning or 
offing body dressing, reaching the back of the neck and head, 
or reaching his back pockets.  The diagnosis was right 
shoulder impingement syndrome and probable right 
acromioclavicular joint degenerative changes.  An X-ray of 
the right shoulder did not reveal any significant arthritic 
change in the acromioclavicular joint.  

An April 2001 VA joints examination was performed by the same 
physician who performed the January 1999 VA joints 
examination.  It was noted that the appellant complained of 
the same symptoms as in January 1999, along with bilateral 
shoulder pain worse in the right shoulder.  The appellant 
reported difficulty sleeping on either side because of 
numbness in the upper extremities, especially the right upper 
extremity, and numbness when leaning on his elbows.  He 
stated that the right shoulder pain was typically between 5 
and 7 on a scale of 1 to 10, and was currently at a level of 
5 but would be an 8 if he did not take his medications.  He 
reported that the Naprosyn or Motrin he took for his 
headaches also helped his shoulder pain.  He indicated that 
he occasionally noticed some swelling in the shoulder.  He 
denied any sensory symptoms and did not appear to be in any 
acute distress,  He did not demonstrate any difficulty 
removing and putting on his shirt, undoing shirt buttons, and 
donning/doffing the pull-on undershirt.  

Examination of the right shoulder in April 2001 revealed 
marked tenderness on palpation of the acromioclavicular joint 
and the anterior aspect of the right shoulder joint.  Range 
of motion testing for the right shoulder revealed that, 
actively, abduction and flexion were each 170 degrees, while, 
passively, each was 180 degrees, that extension was 40 
degrees, both actively and passively, and that external and 
internal rotation were 85 and 65 degrees, respectively, with 
marked discomfort noted on internal rotation.  During the 
examination, no crepitations were noted in either shoulder, 
and a drop arm test was negative bilaterally.  Cervical spine 
examination, performed due to the symptoms of bilateral upper 
extremity numbness, revealed that the cervical spine was 
nontender, with no abnormal curvatures, and normal range of 
motion.  Sensory function was normal in the C4 dermatomal 
area.  A Spurling's test was negative.  

Neurological evaluation performed with regard to the 
shoulders at the April 2001 examination revealed the 
following findings; no atrophy of the muscles or 
fasciculations; normal manual muscle strength in both upper 
extremities, including the hands/fingers; symmetrical arm 
flexion/extension/abduction, elbow extension/flexion, forearm 
pronation/supination, wrist flexion/extension, and grip 
strength in both upper extremities; normal sensory function 
to touch, subjective complaints of mild diminution of dorsum 
of the left and right fourth fingers on sensory function to 
pinprick, which were considered insignificant; and 2+, 
symmetrical, deep tendon reflexes in all extremities, 
including both lower extremities.  Functionally, the 
appellant was considered independent in activities of daily 
living and ambulation, without any limitations.  

The physician who performed the April 2001 VA examination 
reported that DeLuca provisions could not be clearly 
delineated because the appellant did not exhibit any 
weakness, loss of endurance, or incoordination, but that 
during acute exacerbations he might have some limitations in 
range of motion and limitations in functional capacity.  The 
examiner opined that there was obvious evidence of marked 
limitations in internal rotation of right shoulder, and that 
the appellant had difficulty reaching the mid-back although 
he was able to cross his shoulders, reach into his back 
pockets, and reach the back of his head.  The impressions 
were bilateral shoulder impingement, degenerative joint 
disease in both shoulders, and no neurological deficits 
noted.  

A March 1998 MRI of the shoulders, reviewed in conjunction 
with the April 2001 VA joints examination, revealed minimal 
hypertrophic changes at the right acromioclavicular joint, 
with the lateral end of the acromion demonstrating a downward 
slope suggestive of a minimal hook.  

Service connection was granted for right shoulder impingement 
by the June 1997 rating decision, and a noncompensable rating 
was assigned under Diagnostic Code 8510 from November 26, 
1996.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

Complete paralysis of the upper radicular group (fifth and 
sixth cervicals), which is evidenced by all shoulder and 
elbow movements lost or severely affected, with hand and 
wrist movements not affected is assigned a 70 percent 
evaluation for the major arm and a 60 percent evaluation for 
the minor arm.  When paralysis is incomplete but severe, a 50 
percent evaluation is assigned for the major arm and a 40 
percent evaluation is assigned for the minor arm.  When 
paralysis is incomplete but moderate, a 40 percent evaluation 
is assigned for the major arm and a 30 percent evaluation is 
assigned for the minor arm.  When paralysis is incomplete and 
mild, a 20 percent evaluation is assigned for both the major 
and minor arms.  38 C.F.R. § 4.124a; Diagnostic Code 8510.  

Although the appellant reports that he experiences occasional 
numbness in his hands when sleeping with his arms extended or 
elevated, the evidence does not show that he has any 
paralysis in his right upper extremity.  The diagnoses at the 
April 2001 VA examination included no neurological deficits, 
and the appellant had no sensory complaints.  In the absence 
of any clinical findings of paralysis in the right upper 
extremity, the Board is unable to identify a basis to grant a 
compensable rating under Diagnostic Code 8510 for the 
appellant's right shoulder impingement syndrome.  

The Board has considered whether a compensable rating may be 
awarded for the appellant's right shoulder impingement 
syndrome based on limitation of motion associated with the 
disability.  When limitation of motion of an arm is at 
shoulder level, a 20 percent evaluation is assigned.  If 
limitation of motion of the major arm is midway between the 
side and shoulder level, a 30 percent evaluation is assigned, 
whereas a 20 percent evaluation is assigned for such 
limitation of motion involving the minor arm.  For limitation 
of motion of the major and minor arms to 25 degrees from the 
side, evaluations of 40 and 30 percent, respectively, are 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Range of motion testing at both the January 1999 and April 
2001 VA examinations revealed that the appellant had good 
range of motion in his right shoulder.  Normal ranges of 
motion for a shoulder consist of forward flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  Therefore, the 
Board is unable to identify a basis to grant a compensable 
rating for the appellant's right shoulder impingement 
syndrome under Diagnostic Code 5201.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as mandated by the Court in 
DeLuca.  The appellant describes pain and problems associated 
with his right shoulder impingement syndrome.  Although the 
April 2001 examination indicated that, neurologically, the 
appellant was considered to be functionally independent in 
activities of daily living and ambulation, without any 
limitations, the examiner opined that there was obvious 
evidence of marked limitations in internal rotation of right 
shoulder, that the appellant had difficulty reaching the mid-
back during acute exacerbations, and that he might have some 
limitations in range of motion and limitations in functional 
capacity.  Therefore, after considering the evidence 
presented, and with consideration of the provisions of 
38 U.S.C.A. § 5107, the Board finds that the appellant has 
pain and weakness associated with his right shoulder 
impingement syndrome that results in slight functional 
impairment, which warrants a 10 percent evaluation on the 
basis of functional disability.  

IV.  Left Shoulder Impingement Syndrome

The appellant claims that his left shoulder impingement 
warrants a compensable rating because the disability is more 
severely disabling than currently evaluated.  As noted above, 
he stated in his August 1999 substantive appeal that the only 
reason he doesn't experience severe and constant pain in his 
shoulders is because of the activities he does to prevent 
such problems,  He also indicated that the activities of 
strenuous pushing and pulling, such as using a lawn mower, 
caused pain in the shoulders, that attempts at arm raising 
created problems, that he was unable to sleep comfortably 
because of pain experienced on lying on either side or using 
either arm as a cushion, and that job opportunities had been 
limited due to the inability to lift more or to do 
repetitious work using his hands.  

Service medical records show that the appellant was initially 
treated for a left shoulder disability in June 1992 that was 
diagnosed as a left shoulder sprain.  In April 1995, he 
sustained a left shoulder injury playing softball that was 
diagnosed as a rotator cuff tear; however, an X-ray showed no 
significant abnormality.  The impression on a May 1995 MRI 
was focal distal supraspinatus chronic tendinitis with no 
tear.  In February 1996, he complained of left shoulder pain.  

At the February 1997 VA spine examination, the appellant 
complained of occasional aching pain in his left deltoid area 
and an inability to lift as much as before.  There was no 
evidence of atrophy/deformity, crepitations, or weakness.  
Range of motion in the shoulder was normal without complaint 
of pain.  There was tenderness over the greater tuberosity 
laterally.  X-rays of the left shoulder in external and 
internal rotation showed no abnormalities.  The diagnosis was 
probable left shoulder impingement syndrome, very mild.  

As noted, the appellant complained of pain, tingling, and 
numbness in both hands when sleeping with his arms extended 
or elevated at the January 1999 VA joints examination, but 
denied constant numbness except when lying down or leaning on 
either side when sitting.  On evaluation of the left 
shoulder, no tenderness was noted either anteriorly, 
posteriorly, or in the subdeltoid or acromioclavicular joint 
areas.  Range of motion testing for the left shoulder 
revealed that, actively, abduction was to 175 degrees, 
flexion was to 170 degrees, extension was to 20 degrees, 
external rotation was to 90 degrees, and internal rotation 
was to 85 degrees.  Passively, abduction and flexion were 
both 180 degrees, extension was 25 degrees, external rotation 
was to 90 degrees, and internal rotation was to 85 degrees, 
without any discomfort.  The appellant did complain of some 
discomfort in the anterior joint area on extreme flexion.  No 
crepitus was heard or felt during passive range of motion, 
and there was no muscle atrophy.  Sensory function was normal 
and intact to pinprick.  Deep tendon reflexes were 2+.  He 
had no difficulty donning or offing body dressing, including 
reaching the back of the neck and head, and had no trouble 
reaching his back pockets.  The diagnosis was left shoulder 
impingement syndrome.  An X-ray of the left shoulder did not 
reveal any significant arthritic change in the 
acromioclavicular joint.  

As noted above, the appellant complained of bilateral 
shoulder pain at the April 2001 VA joints examination.  He 
reported difficulty sleeping on any one side due to numbness 
in the upper extremities, and numbness when leaning on his 
elbows.  He stated that left shoulder pain was typically at a 
level 4 or 6 on a scale of 1 to 10, and was presently a 4.  
He reported that his headache medications also helped his 
shoulder pain.  He denied any sensory symptoms.  He did not 
appear to be in any acute distress, and did not show any 
difficulty removing and putting on his shirt, undoing shirt 
buttons, and donning/doffing the pull-on undershirt.  
Examination of the left shoulder revealed mild discomfort on 
palpation of the posterior aspect of the shoulder, without 
tenderness at the acromioclavicular joint or over the 
anterior joint space.  Range of motion testing showed that, 
passively, abduction and flexion were both 180 degrees 
passively and, actively, were both 170 degrees, that external 
rotation was to 90 degrees, and that internal rotation was to 
75 degrees with moderate discomfort noted at 75 degrees.  No 
crepitations were noted in either shoulder during the 
examination, and a drop arm test was negative bilaterally.  
Cervical spine examination, performed due to the symptoms of 
bilateral upper extremity numbness, revealed a nontender 
cervical spine that had normal range of motion and no 
abnormal curvatures.  Sensory function was normal in the C4 
dermatomal area.  A Spurling's test was negative.  

Neurological evaluation performed with regard to the 
shoulders in April 2001 revealed no atrophy of the muscles or 
fasciculations.  Manual muscle strength in both upper 
extremities, including the hands/fingers, was within normal 
limits.  Arm flexion/extension/abduction, elbow 
extension/flexion, forearm pronation/supination, wrist 
flexion/extension, and grip strength were symmetrical in both 
upper extremities.  Sensory function examination to touch was 
normal, while subjective complaints of mild diminution of 
dorsum of the left and right fourth fingers elicited on 
sensory function examination to pinprick were considered 
insignificant.  Deep tendon reflexes were 2+ and symmetrical 
in all extremities, including both lower  extremities.  
Functionally, the appellant was considered independent in 
activities of daily living and ambulation without any 
limitations.  

The physician who performed the April 2001 VA examination 
stated that the provisions of DeLuca could not be clearly 
delineated because the appellant did not exhibit any 
weakness, loss of endurance, or incoordination, but that 
during acute exacerbations he might have some limitations in 
range of motion and limitations in functional capacity.  The 
examiner opined that there was obvious evidence of mild 
limitation in internal rotation of left shoulder, and that 
the appellant had difficulty reaching the mid-back but was 
able to cross his shoulders, reach into his back pockets, and 
reach the back of his head.  The impressions were bilateral 
shoulder impingement, degenerative joint disease in both 
shoulders, and no neurological deficits noted.  

A March 1998 MRI of the shoulders that was reviewed in 
conjunction with the April 2001 VA joints examination 
revealed minimal hypertrophic changes at the left 
acromioclavicular joint, with the lateral end of the acromion 
demonstrating a downward slope suggestive of a minimal hook.  

Service connection was granted for left shoulder impingement 
by the June 1997 rating decision, and a noncompensable rating 
was assigned under Diagnostic Code 8510 from November 26, 
1996.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

Complete paralysis of the upper radicular group (fifth and 
sixth cervicals), which is evidenced by all shoulder and 
elbow movements lost or severely affected, with hand and 
wrist movements not affected is assigned a 70 percent 
evaluation for the major arm and a 60 percent evaluation for 
the minor arm.  When paralysis is incomplete but severe, a 50 
percent evaluation is assigned for the major arm and a 40 
percent evaluation is assigned for the minor arm.  When 
paralysis is incomplete but moderate, a 40 percent evaluation 
is assigned for the major arm and a 30 percent evaluation is 
assigned for the minor arm.  When paralysis is incomplete and 
mild, a 20 percent evaluation is assigned for both the major 
and minor arms.  38 C.F.R. § 4.124a; Diagnostic Code 8510.  

Although the appellant reports that he experiences occasional 
numbness in his hands when sleeping with his arms extended or 
elevated, the evidence does not show that he has any 
paralysis in his left upper extremity.  The diagnoses at the 
April 2001 VA examination included no neurological deficits, 
and the appellant had no sensory complaints.  In the absence 
of any clinical findings of paralysis in the left upper 
extremity, the Board is unable to identify a basis to grant a 
compensable rating under Diagnostic Code 8510 for the 
appellant's left shoulder impingement syndrome.  

The Board has considered whether a compensable rating may be 
awarded for the appellant's left shoulder impingement 
syndrome based on limitation of motion associated with the 
disability.  When limitation of motion of an arm is at 
shoulder level, a 20 percent evaluation is assigned.  If 
limitation of motion of the major arm is midway between the 
side and shoulder level, a 30 percent evaluation is assigned, 
whereas a 20 percent evaluation is assigned for such 
limitation of motion involving the minor arm.  For limitation 
of motion of the major and minor arms to 25 degrees from the 
side, evaluations of 40 and 30 percent, respectively, are 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board notes that range of motion testing at both the 
January 1999 and April 2001 VA examinations revealed that the 
appellant had good range of motion in his left shoulder.  
Normal ranges of motion for a shoulder consist of forward 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
Therefore, a compensable rating is not warranted for the 
appellant's left shoulder impingement syndrome based on 
limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as mandated by the Court in 
DeLuca.  The appellant describes pain and problems associated 
with his left shoulder impingement syndrome.  Although the 
April 2001 examination indicated that, neurologically, the 
appellant was considered to be functionally independent in 
activities of daily living and ambulation, without any 
limitations, the examiner opined that there was obvious 
evidence of mild limitation in internal rotation of left 
shoulder, that the appellant had difficulty reaching the mid-
back during acute exacerbations, and that he might have some 
limitations in range of motion and limitations in functional 
capacity.  Therefore, after considering the evidence 
presented, and with consideration of the provisions of 
38 U.S.C.A. § 5107, the Board finds that the appellant has 
pain and weakness associated with his left shoulder 
impingement syndrome that results in slight functional 
impairment, which warrants a 10 percent evaluation on the 
basis of functional disability.  

V.  Hemorrhoids

The appellant asserts that because his hemorrhoids are 
accompanied by blood with hard stools, cause rectal itching, 
and require the use of anal suppositories and a soft-type 
diet, his hemorrhoidal disability is more severely disabling 
than currently evaluated and warrants a compensable rating.  

Service medical records show that the appellant was treated 
in March 1993 for two external hemorrhoids that were tender 
to palpation.  Recurrent, not thrombosed, hemorrhoids were 
noted in May 1993.  In February 1995, grade II hemorrhoids 
were identified.  

At the January 1997 VA medical examination, the appellant 
gave a history of treatment for hemorrhoids during military 
service that included a banding procedure, and described 
recurrence of hemorrhoids.  Rectal examination revealed 
external hemorrhoidal tags.  The diagnosis was hemorrhoids.  

At a January 1999 VA rectal and anus examination, the 
appellant complained of internal hemorrhoids that prolapsed, 
requiring use of an over-the-counter suppository three to 
four times a week.  He reported that passing a hard stool 
resulted in pain that was sometimes accompanied with bleeding 
and burning, and that his hemorrhoids caused itching 
discomfort with pain that would last all day and which 
required a sitz bath either before or after defecation.  He 
indicated that he used "Psyllium" powder.  

At the April 2001 VA rectal and anus examination, the 
appellant stated that he experienced a flair of hemorrhoids 
on a weekly basis that required the use of Preparation H.  He 
denied any appreciable bleeding but reported that the 
hemorrhoids were tender on defecation as well as with 
extended sitting and walking during exacerbated periods.  
Examination of the rectum revealed some redundant tissue at 
approximately 9 o'clock that was non-inflammed and nontender.  
Digital examination showed some increased internal 
varicosities that were slightly tender with some associated 
burning.  There was no blood on examination.  The impression 
was mild to moderate internal hemorrhoids, with one non-
symptomatic external tag and no evidence of thrombosis.  

Service connection was granted for hemorrhoids by the June 
1997 rating decision, which assigned a noncompensable rating 
under Diagnostic Code 7336 from November 26, 1996.  

When either internal or external hemorrhoids are associated 
with persistent bleeding and secondary anemia, or with 
fissures, a 20 percent evaluation is assigned.  If the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue evidencing frequent recurrences, a 
10 percent evaluation is assigned.  For mild or moderate 
hemorrhoids, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  

While the evidence indicates that the appellant experiences 
hemorrhoidal problems, they are not shown to be associated 
with persistent bleeding and secondary anemia, or with 
fissures.  Nor does the evidence demonstrate that the 
appellant's hemorrhoids are large or thrombosed, irreducible, 
and manifested with excessive redundant tissue indicating 
frequent recurrence.  Therefore, the Board is unable to 
identify a basis to grant a 10 percent rating for the 
appellant's hemorrhoidal disability.  


ORDER

Service connection is denied for an adjustment disorder with 
depression.  

A 20 percent rating for residuals of a cholecystectomy with 
dyspepsia secondary to active ulcer disease with dyspepsia, 
is granted, subject to the laws and regulations governing the 
award of VA monetary benefits.  

A 10 percent rating for right shoulder impingement is 
granted, subject to the laws and regulations governing the 
award of VA monetary benefits.  

A 10 percent rating for left shoulder impingement is granted, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  

A compensable rating for hemorrhoids is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

